DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to: Application filed on 09/20/2019
Claims 1-20 are pending claims.
Claim Objections
Claims 11-19 are objected to because of the following informalities: 
the phrase “the system” lacks clear antecedent. 
Appropriate correction is required.
Ff
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nims, WO 2009/108887 A2 (hereinafter Nims) in view of Hoffman et al, US PG PUB# 2014/0228988 A1 (hereinafter Hoffman).
As for independent claim 1:

one or more servers configured to receive a selection of a predetermined activity, receive baseline data, continuously perform tracking of user progress with respect to the predetermined activity as a function of the baseline data, and generate tracking data based on the tracking (see activity performance in 0086 where Nims shows detect and store athletic data related to the user. 0093 and 0096 shows athletic parameter and activity. Nims shows a plurality of athletic data and tracking), 
continuously generate progress change data as a function of the tracking data (0093, 0096, Nims shows generate progress and tracking), and 
output the progress change data to an external device; and the external device having processing circuitry configured to receive the progress change data (0093, 0096 and Figures 24, 25, Nims shows receiving data and a user interface displaying progress data), and
While Nims shows a system that tracks user activity, Nims does not specifically show process the progress change data to output the progress change data to a display screen as a Graphical User Interface (GUI), wherein a color scheme of the GUI is continuously updated as a function of being redisplayed based on the continuously generated progress change data. However in the same field of endeavor, Hoffman teaches process the progress change data to output the progress change data to a display screen as a Graphical User Interface (GUI), wherein a color scheme of the GUI is continuously updated as a function of being redisplayed based on the continuously generated progress change data in 0007 and 0192. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the system of Nims to incorporate the teaching of Hoffman, thus allow the system to change the visual and color appearance based on user’s progress and activity (Hoffman, 0192).
As for dependent claim 2:
Nims – Hoffman suggests the system of claim 1, wherein the predetermined activity is an athletic activity (Nims, 0086, 0093 and Hoffman 0005). As for dependent claim 3:
 system of claim 2, wherein the baseline data indicates a target completion time for the athletic activity (Nims, 0093, Hoffman, 0203).As for dependent claim 4:Nims – Hoffman suggests the system of claim 3, wherein the tracking data indicates a first pace of the user with respect to the target completion time (Hoffman 203, Nims 0093-0095)As for dependent claim 5:Nims – Hoffman suggests the system of claim 4, wherein the progress change data indicates a second pace for completing the athletic activity at the target completion time (Hoffman 0203, Nims 0093-0095). As for dependent claim 6:Nims – Hoffman suggests the system of claim 1, wherein the GUI does not include text corresponding to pace (Nims 0093-0095).As for dependent claim 7:Nims – Hoffman suggests the system of claim 6, wherein the GUI includes at least one of red, yellow or green colors (Hoffman, 0007, 0192).As for dependent claim 8:Nims – Hoffman suggests the system of claim 7, wherein the GUI includes a circular portion having a plurality of colored indicators, wherein the circular portion of the GUI is continuously redisplayed to update a position of the colored indicators based on the continuously generated progress change data (Hoffman, 0223 see position and progress change).As for dependent claim 9:Nims – Hoffman suggests the system of claim 1, wherein the GUI includes a performance meter indicating user performance changes (Nims, 0093-0096. Hoffman, 0233 see performance (pace, time, distance).As for independent claim 10:Claim 10 contains substantial subject matter as claimed in claim 1 and is respectfully rejected along the same rationale.
As for dependent claims 11-17, 19:Claims 11-17, 19 contain substantial subject matter as claimed in claims 2-9 and are respectfully rejected along the same rationale.
As for dependent claim 18:Nims – Hoffman suggests the system of claim 17, wherein the updated of position of the colored indicators is a function of a comparison between the first pace and second pace (see Hoffman, 0192, 0223, 0233).As for independent claim 20:Claim 20 contains substantial subject matter as claimed in claim 1 and is respectfully rejected along the same rationale.

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673.  The examiner can normally be reached on M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David Phantana-angkool/Primary Examiner, Art Unit 2175